                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CAROLYN ESCALANTE,                                 Case No. 18-cv-05562-HSG
                                   8                    Plaintiff,                          ORDER GRANTING PLAINTIFF'S EX
                                                                                            PARTE APPLICATION TO EXTEND
                                   9             v.                                         TIME
                                  10     SAN FRANCISCO COMMUNITY                            Re: Dkt. No. 88
                                         COLLEGE DISTRICT, AND BOARD OF
                                  11     TRUSTEES, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13          Plaintiff Carolyn Escalante, pro se, filed an ex parte application to extend time to file her
                                  14   opposition to the SEIU Defendants’ motion to dismiss. Dkt. No. 88. Plaintiff represented that the
                                  15   SEIU Defendants agreed to her extension. Dkt. No. 88 at 2. Having considered Plaintiff’s
                                  16   unopposed ex parte application, and good cause appearing therefor,
                                  17          IT IS HEREBY ORDERED that Plaintiff’s time to file her opposition is extended to and
                                  18   through January 23, 2020. The opposition shall be served on the SEIU Defendants’ counsel via
                                  19   email and U.S. Mail the same day. The SEIU Defendants’ time to file their reply in support of
                                  20   their motion to dismiss is reset from January 9, 2020 to February 6, 2020. Defendants’ reply brief
                                  21   shall be served on Plaintiff via email and U.S. Mail the same day. The hearing on the motion to
                                  22   dismiss, presently set for March 5, 2020, remains unchanged.
                                  23          Plaintiff is reminded again that any future agreed-upon request to change dates must be
                                  24   filed in the form of a stipulation and proposed order reflecting the requested changes, and not filed
                                  25   as an ex parte application. See Civil Local Rule 6-2(a); see also Dkt. No. 51 at 2.
                                  26          IT IS SO ORDERED.
                                  27   Dated: 12/30/2019                                ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  28                                                    United States District Judge
